     Case 3:20-cv-01013-JLS-MDD Document 13 Filed 10/30/20 PageID.62 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEYLA KEREN LOPEZ-CASTILLO,                      Case No.: 20-CV-1013 JLS (MDD)
12                                    Plaintiff,
                                                       ORDER GRANTING DEFENDANT
13   v.                                                MARK A. MORGAN’S UNOPPOSED
                                                       MOTION TO DISMISS
14   MARK A. MORGAN, in his official
     capacity as Commissioner of United
15                                                     (ECF No. 9)
     States Customs and Border Protection;
16   TWO UNKNOWN UNITED STATES
     CUSTOMS AND BORDER
17
     PROTECTION AGENTS, in their
18   individual and official capacities; TWO
     UNKNOWN UNITED STATES
19
     CUSTOMS AND BORDER
20   PROTECTION SUPERVISING
     AGENTS, in their individual and official
21
     capacities; TWO UNKNOWN
22   IMMIGRATION AND CUSTOMS
     ENFORCEMENT AND BORDER
23
     PROTECTION AGENTS, in their
24   individual and official capacities; and
     DOES 1 through 100, inclusive,
25
                                   Defendants.
26
27         Presently before the Court is Defendant Mark A. Morgan’s Motion to Dismiss
28   Complaint (“Mot.,” ECF No. 9). On October 29, 2020, the Court vacated the hearing on

                                                   1
                                                                           20-CV-1013 JLS (MDD)
     Case 3:20-cv-01013-JLS-MDD Document 13 Filed 10/30/20 PageID.63 Page 2 of 3



1    the Motion and took the matter under submission without oral argument pursuant to Civil
2    Local Rule 7.1(d)(1). See ECF No. 12.
3          On October 22, 2020, Plaintiff Sheyla Keren Lopez-Castillo attempted to file a First
4    Amended Complaint (“FAC”). See ECF No. 10. Federal Rule of Civil Procedure 15(a)(1)
5    provides:
6                 A party may amend its pleading once as a matter of course
                  within:
7
8                       (A) 21 days after serving it, or
9
                        (B) if the pleading is one to which a responsive pleading
10                      is required, 21 days after service of a responsive pleading
                        or 21 days after service of a motion under Rule 12(b), (e),
11
                        or (f), whichever is earlier.
12
13   Plaintiff failed to file her FAC in accordance with these time limits. Thus, Federal Rule of
14   Civil Procedure 15(a)(2)—providing that, “[i]n all other cases, a party may amend its
15   pleading only with the opposing party’s written consent or the court’s leave”—applies.
16   However, Plaintiff did not petition the Court for leave to file her FAC, nor was there any
17   indication that Plaintiff obtained Defendant’s written consent to file her FAC.
18   Accordingly, on October 23, 2020, the Court struck Plaintiff’s FAC. See ECF No. 11.
19         In light of Plaintiff’s unsuccessful attempt to amend her Complaint and failure to file
20   any opposition to Defendant’s Motion, pursuant to Civil Local Rule 7.1(f)(3)(c), the Court
21   considers Plaintiff to have consented to the granting of the Motion. Accordingly, the Court
22   GRANTS Defendant’s Motion and DISMISSES WITHOUT PREJUDICE Plaintiff’s
23   Complaint.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  2
                                                                               20-CV-1013 JLS (MDD)
     Case 3:20-cv-01013-JLS-MDD Document 13 Filed 10/30/20 PageID.64 Page 3 of 3



1          If Plaintiff wishes, she SHALL FILE an amended complaint within fourteen (14)
2    days of the date on which this Order is electronically docketed. Failure to file an amended
3    complaint within this deadline will result in dismissal of this action with prejudice.
4          IT IS SO ORDERED.
5    Dated: October 30, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               20-CV-1013 JLS (MDD)
